Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered May 26, 2004, convicting him of criminal possession of a weapon in the third degree, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the Supreme Court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) is without merit. The nature and extent of cross-examination are subject to the sound discretion of the trial judge (id. at 374). Here, the court struck an appropriate balance between the probative value of the defendant’s prior crimes on the issue of his credibility and the possible prejudice to the defendant (see People v Springer, 13 AD3d 657, 658 [2004]). The defendant failed to meet his burden of demonstrating that the prejudicial effect of the evidence of his prior convictions so outweighed the probative worth of that evidence that its exclusion was warranted (see People v Sandoval, supra at 378; People v Brooks, 104 AD2d 999 [1984]).
The fact that one of the defendant’s convictions was more than 10 years old did not, in and of itself, require preclusion of that conviction for impeachment purposes (see People v Springer, supra). The convictions were probative of both the defendant’s willingness to place his interests above those of society, and of the defendant’s honesty and credibility (see People v Turner, 239 AD2d 447, 447-448 [1997]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review, and in any event, are without merit. Adams, J.P., S. Miller, Ritter and Lifson, JJ., concur.